DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-26, in the reply filed on 4/28/22 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
	
Claim Rejections - 35 USC § 112-2nd paragraph
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 12-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 is vague and indefinite because it is unclear what structure is encompassed by the phrase ‘less-than-diploid’.  This is a vague description of the cells and it is unclear to what degree the cells are less-than-diploid.  It is a relative term. Are these cells ‘haploid’ cells or something else. The metes and bounds of the claim cannot be understood.  Additionally, in part a) it is unclear what agent would possess the functional ability to bind to microtubules, disrupt their formation and or enhance microtubule depolymerization and the claim also does not recite that this is occurring in the I.orientalis cells.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
	Claim 17 is vague and indefinite because it is unclear what deletion or disruption is encompassed by this language.  Neither the selection agent or the gene which confers resistance to it are recited and the metes and bounds of the invention cannot be understood. While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 12-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant specification teaches engineered Issatchenkia orientalis, yACV20. I. orientalis strain yACV20 is made by placing a native sequence (SEQ. ID NO. 1) that contains two a-mating factor (MATa) alleles and an intervening sequence with a sequence native to the other member of that chromosome pair (SEQ. ID. NO. 2) that
contains two o mating factor (MATa) alleles and an intervening sequence. The strain is
further engineered to, delete one of the alleles of the TRP1 gene, and to delete both alleles of the orotidine-5’-phosphate decarboxylase (URA3) gene. This strain is then is
transformed with a DNA fragment (containing the URA3 gene as a selectable marker) to
delete one of the native midazoleglycerol-phosphate dehydratase (HIS3) alleles. This
diploid strain is further transformed with a PCR product to delete only one of the arginine permease (CAN1) genes, using the native hygromycin-B 4-O-kinase (hph) gene as a selectable marker. The URA3 gene at the HIS3 locus is then looped out by selection on media containing 5-fluoroorotic acid. The resultant diploid strain is designated yACV20. yACV20 has two MATa alleles on each of member of the relevant chromosome pair, but no MATa allele (MATo/MATo
genotype); a double deletion of the ura3 alleles (ura3A/ura3 A genotype), a deletion of one of the TRP1 alleles (TRPI1/trp1 A genotype), a deletion of one of the HIS3 alleles
(HIS3/his3 A genotype) and a deletion of one of the CAN1 alleles (CAN1/can1 A genotype).  Strain yACV20 is grown in the presence of benomyl in different concentrations and transferred to a YPD+phloxine plate with the non-diploid cells appearing in lighter color (see page 15).  The description of this method and Example does not provide written description for the full scope of claims 12-26.
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of ‘less-than-diploid I.orientalis cells’ and methods of making them such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. The purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Because the claims encompass a genus of variant species and methods, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  Therefore, absent a detailed and particular description of arepresentative number, or at least a substantial number of the members of thegenus of fragments or variants of the eleven peptides, the skilled artisan could notimmediately recognize that Applicants were in possession of the claimed genus at the time of filing.  Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of theclaimed genus of less-than-diploid cells and means for making them. 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to the use of other genes and agents in the claimed methods, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use the in the methods as instantly claimed. 
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al (WO 2015/138855 A1) in view of Galgoczy et al. (Molec. Cellul. Biol. 21(5): 1710-1718).
	Regarding Claim 12, Ryan et al discloses a method of making a viable Issatchenkia orientalis organism that is less-than-diploid (further aspects of the present disclosure relate to fungal cells…. the cell is a yeast cell…. the yeast cell is… Issatchenkia orientalis, Para. (0010); further aspects of the present disclosure relate to methods for engineering a fungal genome… and culturing the cell under conditions suitable for expression, Para. [0011]; In some embodiments, the fungal cell is a haploid cell, Para. [0070)).

	However, Ryan at al does not particularly exemplify a method which includes growing parent diploid and/or tetraploid cells in the presence of an agent that binds to microtubules, disrupts microtubule formation, and/or enhances microtubule depolymerization such that at least some of the diploid and/or tetrapoloid cells divide to form viable daughter cells that have less-than-diploid content; and then isolating and identifying at least a portion of the viable daughter cells that are less than-diploid.
	Galgoczy is in the field of induced genomic instability in yeast (Title) and teaches growing parent diploid and/or tetraploid cells in the presence of an agent that binds to microtubules, disrupts microtubule formation and/or enhances microtubule depolymerization such that at least some of a diploid and/or tetrapoloid cells divide to form viable daughter cells that have less-than-diploid content (benomyl-induced chromosome loss was determined by incubating strains (grown to 3x10°6 cells/ml) in… 0.045 mg of benomyl, Pg. 1712, right hand column, first full paragraph; lethal rearrangements or chromosome loss…. may not be the case in diploids, since they
have two copies of each chromosome and are therefore able to tolerate the loss of part or even all of one of their two homologs, Pg. 1713, left hand column, first partial paragraph; [benomyl induces chromosome loss by disrupting microtubules in the mitotic spindle, evoking a spindle checkpoint-mediated arrest in metaphase, Pg. 1714, left column, first partial paragraph); and then isolating and identifying at least a portion of a viable daughter cells that are less than-diploid (Cells were then plated on complete synthetic plates and scored for chromosome loss by color (scoring ADE3) and loss of LEU1 LYS5 and HIS3, Pg. 1712, right hand column, first full paragraph).
	Regarding Claim 13, Galgoczy teaches an agent that binds to microtubules, disrupts microtubule formation, and/or enhances microtubule depolymerization is
benomy! (benomyl-induced chromosome loss was determined by incubating strains (grown to 3x10*6 cells/ml) in… 0.045 mg of benomyl, Pg. 1712, right column, first full paragraph). 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ryan et al to include formation and isolation of daughter cells that are less than-diploid as taught by Galgoczy as haploid cells are thought to be less susceptible to some rate-limiting of genetic engineering thereby providing higher genomic loci targeting efficiency (Ryan et al., Para. [0068]; Para. (0146]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ryan et al to include an agent as taught by Galgoczy as benomyl disrupts microtubules in the mitotic spindle thereby resulting in chromosome loss (Galgoczy, Pg. 1714, left hand column, first partial paragraph).


7.	Claims 14 and 24, as applied to claims 12 and 13 above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al (WO 2015/138855 A1) in view of Galgoczy et al. (Molec. Cellul. Biol. 21(5): 1710-1718) and Inze et al. (US 20070136889).
The teachings of Ryan and Galgoczy are set forth above.  However, they do not specifically recite the steps of growing cells in the presence of a dye that differentially stains cells having less-than-diploid DNA content and cells having at-least-diploid DNA content to form colonies of the stained cells and identifying less-than-diploid colonies on the basis of a difference in appearance due to the differential staining.
Inze is in the field of methods and means for influencing cell division characteristics (Abstract) and teaches a step of growing cells in the presence of a dye that differentially stains cells having less-than-diploid DNA content and cells having at-least-diploid DNA content to form colonies of the stained cells and identifying less-than-diploid colonies on a basis of a difference in appearance due to a differential staining (obtained spores were subsequently germinated on nmt1 inducible medium.... PhloxinB... was added to the medium, Para. [0131]). Inze discloses a method of identifying viable yeast cells that are less-than-diploid (Example 5, Complementation of
the Schizosaccharomyces pombe SUC1 Disruptant, Paras. (0129]-[0131]), comprising: a) forming isolates of viable cells that include putative less-than-diploid cells (vector was introduced in a diploid yeast strain.... transformants were induced to sporulate and the
obtained spores were subsequently germinated on nmt1 inducible medium. ... [s]pores obtained from the pREP81CKS transformed cells gave rise to a mixed population of haploid and diploid cells, Para. [(0131]); b) separately growing an isolate in the presence of a dye that differentially stains cells having less-than-diploid DNA content and cells having at least-diploid DNA content, to form colonies (PhioxinB, a
dye which marks diploid cells as dark colonies, was added to the medium to be able to distinguish haploid from diploid colonies, Para. [0131}); and c) identifying less-than-diploid colonies on the basis of a difference in visual appearance from diploid colonies due to a differential staining (Haploid pREP81CKS cells were restreaked on medium, Para. [0131)). Inze further discloses wherein the dye is a chromogenic dye
(PhloxinB, a dye which marks diploid cells as dark colonies, was added to the medium to be able to distinguish haploid from diploid colonies, Para. [0131)). Inze further discloses wherein the dye is phloxine B, and less-than-diploid colonies are identified on the basis of less intense coloration than diploid colonies (PhloxinB, a dye which marks diploid cells as dark colonies, was added to the medium to be able to distinguish haploid from diploid colonies, Para. [0131)).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ryan et al to include a dye as taught by Inze as the use of dyes such as PhloxinB will dye diploid cells dark thereby differentiating haploid cells from diploid cells (Inze, Para. [0131}). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Inze to include I.orientalis as taught by Ryan as many types of Ascomycota are industrial and/or laboratory yeasts thereby providing the ability for the production of product on a commercial or industrial scale (Ryan, Paras. [{0064]-{0067]).
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        5/18/22